DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/30/2020.
 Applicant’s election without traverse of Group I, claims 1-7 in the reply filed on 7/30/2020 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “the step of welding comprises… to locally heat portions of the blade.” However, Claim 1 recites welding comprises heating at least a portion of “the blade assembly” rather than the blade which is formed after the welding.  Claim 2 is 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5 and 7 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Tobin et al. [US2017/0074238, “Tobin”] in view of Prebil et al. [US2015/0165746, “Prebil”].
Tobin discloses a method of making an aircraft blade, the method comprising the steps of: assembling two or more fibre-reinforced thermoplastic composite parts (first blade component 200, second blade component 210) into a blade assembly (paragraphs 0039-41); and welding the fibre-reinforced thermoplastic composite parts together utilising an additional thermoplastic (insert 220) located at least at locations where the parts will abut when assembled (Figure 4; paragraph 0039-46); wherein the step of welding comprises heating at least a portion of the blade assembly where the parts abut so as to weld the fibre-reinforced thermoplastic composite parts together by means of the softened or melted additional thermoplastic to form the aircraft blade (paragraphs 0043-46). 
Tobin discloses the thermoplastic resins may be heated to a melting point to facilitate joining, but does not disclose heating to a temperature which softens or melts the additional thermoplastic but is below the temperatures at which the thermoplastic of each of the composite parts melts. 
Prebil discloses a method of joining composite components (paragraph 0003).  Prebil discloses joining first component (300) and second component (400) with a thermoplastic element (500) sandwiched between the components (300 and 400) by heating the thermoplastic element to a melting temperature (paragraph 0045). Prebil teaches when the components are made of a composite to limit the temperature during heating below the melt temperature of the composite material of the components to avoid softening or remelting of the components, and to maintain the shape integrity of the composite components (paragraph 0045). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Tobin to limit the heating temperature of the composite blade components to a temperature below the melting temperature as taught by Prebil in order to prevent softening and remelting and to maintain the shape integrity of the blade components. 
With respect to claim 2, Tobin discloses welding comprises laser welding, friction heating or ultrasonic heating (paragraphs 0048-49). 
With respect to claim 3, Tobin discloses each of the two or more fibre- reinforced thermoplastic composite parts comprise the same thermoplastic; or wherein two or more of the fibre-reinforced thermoplastic composite parts comprise different thermoplastics (paragraph 0044). 
With respect to claim 5, Tobin discloses the additional thermoplastic is applied to the manufactured fibre-reinforced thermoplastic composite parts during assembly (paragraph 0041). 
With respect to claim 7, Tobin discloses the fibers of the fiber-reinforced thermoplastic composite are glass or carbon fibers (paragraph 0029). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tobin, Prebil, and further in view of Hugon et al. [US2014/0079903, “Hugon”]. 
Tobin as modified discloses a method of making an aircraft blade. Applicant is referred to paragraph 7 for a detailed discussion of Tobin as modified.  Tobin discloses thermoplastics and suggest semi-crystalline thermoplastic materials (paragraph 0035), but does not explicitly disclose the combination of a part made of PEEK or PEKK with an additional thermoplastic of PEI or PAEK.
Hugon discloses a method of joining composites (paragraph 0050). Hugon discloses suitable composite materials for joining include a composite with reinforcing fibers and PEEK (paragraph 0044), and an additional thermoplastic material made of PEI (paragraph 0045). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Tobin by using a composite made of PEEK and additional thermoplastic including PEI as taught by Hugon in order to take advantage of known and suitable materials for joining, and to ensure the composites could be maintained at a temperature below melting temperature while the additional thermoplastic is melted or softened for joining. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tobin, Prebil, and further in view of Caruso et al. [US2016/0377052, “Caruso”]. 
Tobin as modified discloses a method of making an aircraft blade. Applicant is referred to paragraph 7 for a detailed discussion of Tobin as modified. Tobin discloses fiber reinforced thermoplastic composites, but does not disclose forming the composites by thermoforming or thermostamping. 
Caruso discloses a method of manufacturing a composite blade. Caruso discloses the blade is made of composite formed by thermoforming (paragraph 0018, 0054). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Tobin by forming the composite blade parts by thermoforming as taught by Caruso in order to take advantage of known and suitable methods of accurately forming composites into a desired shape for a final product. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
February 11, 2021